Exhibit FOR IMMEDIATE RELEASE SEPTEMBER 22, 2008 N e w sR e l e a s e Chesapeake Energy Corporation P. O. Box 18496 Oklahoma City, OK73154 CONTACTS: JEFFREY L. MOBLEY, CFA SENIOR VICE PRESIDENT – INVESTOR RELATIONS AND RESEARCH (405) 767-4763 jmobley@chkenergy.com MARC ROWLAND EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL OFFICER (405) 879-9232 mrowland@chkenergy.com CHESAPEAKE ENERGY CORPORATION DECLARES QUARTERLY COMMON AND PREFERRED STOCK DIVIDENDS OKLAHOMA CITY, OKLAHOMA, SEPTEMBER 22, 2008 – Chesapeake Energy Corporation (NYSE:CHK) today announced that its Board of Directors has declared a $0.075 per share quarterly dividend that will be paid on October 15, 2008 to common shareholders of record on October 1, 2008.Chesapeake has approximately 580 million common shares outstanding.In addition, Chesapeake’s Board has declared dividends on its outstanding convertible preferred stock issues, as stated below. Cumulative Convertible Preferred Stock 4.125% 5% (2005) 4.50% 5% (2005B) 6.25% NYSE Symbol N/A N/A CHK Pr D N/A CHK Pr E Date of Issue Mar. 30, 2004 April 19, 2005 Sept. 14, 2005 Nov. 8, 2005 June 30, 2006 Registered CUSIP 165167875 165167859 165167842 165167826 165167818 144A CUSIP 165167883 165167867 N/A 165167834 N/A Par Value per Share $0.01 $0.01 $0.01 $0.01 $0.01 Shares Outstanding 3,033 5,000 2,558,900 2,095,615 143,768 Liquidation Preference per Share $1,000 $100 $100 $100 $250 Record Date Dec. 1, 2008 Oct. 1, 2008 Dec. 1, 2008 Nov. 3, 2008 Dec. 1, 2008 Payment Date Dec. 15, 2008 Oct. 15, 2008 Dec. 15, 2008 Nov. 17, 2008 Dec. 15, 2008 Amount per Share $10.3125 $1.25 $1.125 $1.25 $3.90625 Chesapeake Energy Corporation is the largest producer of natural gas in the U.S.Headquartered in Oklahoma City, the company's operations are focused on exploratory and developmental drilling and corporate and property acquisitions in the Fort Worth Barnett Shale, Haynesville Shale, Fayetteville Shale, Anadarko Basin, Arkoma Basin, Appalachian Basin, Permian Basin, Delaware Basin, South Texas, Texas Gulf Coast and Ark-La-Tex regions of the United States.Further information is available at www.chk.com.
